Case: 17-20703      Document: 00514909462         Page: 1    Date Filed: 04/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                  FILED
                                    No. 17-20703                               April 9, 2019
                                 Conference Calendar                          Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROGER MALDONADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-632-1


Before HIGGINBOTHAM, SMITH, and OLDHAM, Circuit Judges.

PER CURIAM: *
       The attorney appointed to represent Roger Maldonado has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Maldonado has filed a response. The record is not sufficiently developed to
allow us to make a fair evaluation of Maldonado’s claim of ineffective
assistance of counsel; we therefore decline to consider the claim without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20703      Document: 00514909462    Page: 2   Date Filed: 04/09/2019


                                  No. 17-20703

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
        We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Maldonado’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Maldonado’s motion for the appointment of new counsel
on appeal is DENIED.
        In light of the court’s recent decision in United States v. Lucero,    F.
App’x     , No. 17-50709, 2018 WL 6200326, at *1-2 (5th Cir. Nov. 27, 2018), we
remand to the district court for the limited purpose of re-entering its corrected
judgment.




                                        2